 



Exhibit 10.12

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT, effective as of December 31, 2003 by and between
INTERSTATE HOTELS & RESORTS, INC., a Delaware corporation (the “Company”),
INTERSTATE MANAGEMENT COMPANY, L.L.C., a Delaware limited liability company (the
“LLC”) and any successor employer, and STEVEN D. JORNS (the “Executive”), an
individual residing at 900 Kingsbury Way, Southlake, TX 76092.

          The Company and the LLC desire to employ the Executive in the capacity
of Chief Executive Officer, and the Executive desires to be so employed, on the
terms and subject to the conditions set forth in this agreement (the
“Agreement”);

          Now, Therefore, in consideration of the mutual covenants set forth
herein and other good and valuable consideration the parties hereto hereby agree
as follows:

          1. Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term of
three (3) years, commencing on December 31, 2003 (the “Commencement Date”), and
ending on December 31, 2006 unless terminated earlier in accordance with
Section 5 of this Agreement; provided that such term shall automatically be
extended from time to time for additional periods of one calendar year from the
date on which it would otherwise expire unless the Executive, on the one hand,
or the Company and the LLC, on the other, give notice to the other party at
least 120 calendar days prior to such date that it elects to permit the term of
this Agreement to expire without extension on such date. (The initial term of
this Agreement as the same may be extended in accordance with the terms of this
Agreement is hereinafter referred to as the “Term”).

          2. Positions; Conduct.

               (a) During the Term, the Executive will hold the title and office
of, and serve in the position of Chief Executive Officer of the Company and the
LLC. The Executive shall undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons situated in
a similar executive capacity, and shall perform such other specific duties and
services (including service as an officer, director or equivalent position of
any direct or indirect subsidiary without additional compensation) as they shall
reasonably request consistent with the Executive’s positions.

               (b) During the Term, the Executive agrees to devote his full
business time and attention to the business and affairs of the Company and the
LLC and to faithfully and diligently perform, to the best of his ability, all of
his duties and responsibilities hereunder. Nothing in this Agreement shall
preclude the Executive from devoting reasonable time and attention to
(i) serving, with the approval of the Board, as a director, trustee or member of
any committee of any organization, (ii) engaging in charitable and community
activities and (iii) managing his personal investments and affairs; provided
that such activities do not involve any material conflict of interest with the
interests of the Company or, individually or collectively, interfere materially
with the performance by the Executive of his duties and responsibilities under
this Agreement.

 



--------------------------------------------------------------------------------



 



 2

Notwithstanding the foregoing and except as expressly provided herein, during
the Term, the Executive may not accept employment with any other individual or
entity, or engage in any other venture which is directly or indirectly in
conflict or competition with the business of the Company or the LLC.

               (c) The Executive’s office and place of rendering his services
under this Agreement shall be in the principal executive offices of the Company
which shall be in the Washington, D.C. metropolitan area; provided that
Executive may render his services on a periodic basis out of the Company’s
offices in Dallas, Texas. During the Term, the Company shall provide the
Executive with executive office space, and administrative and secretarial
assistance and other support services consistent with his position as Chief
Executive Officer and with his duties and responsibilities hereunder.

          3. Board of Directors. While it is understood that the right to elect
directors of the Company is by law vested in the stockholders and directors of
the Company, it is nevertheless mutually contemplated that, subject to such
rights, during the Term the Executive will serve as a member of the Company’s
Board of Directors.

          4. Salary; Additional Compensation; Perquisites and Benefits.

               (a) During the Term, the Company and the LLC will pay the
Executive a base salary at an aggregate annual rate of not less than $400,000
per annum, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Once increased, such base salary may not be
decreased. Such salary shall be paid in periodic installments in accordance with
the Company’s standard practice, but not less frequently than semi-monthly.

               (b) For each fiscal year during the Term, the Executive will be
eligible to receive a bonus from the Company. The award and amount of such bonus
shall be based upon the achievement of predefined operating or performance goals
and other criteria established by the Compensation Committee, which goals shall
give the Executive the opportunity to earn a cash bonus equal to an amount
between 0% and 150% of base salary.

               (c) During the Term, the Executive will participate in all plans
now existing or hereafter adopted by the Company or the LLC for their management
employees or the general benefit of their employees, such as any pension,
profit-sharing, deferred compensation plans, the Interstate Executive Real
Estate Fund, bonuses, stock option or other incentive compensation plans, life
and health insurance plans, or other insurance plans and benefits on the same
basis and subject to the same qualifications as other senior executive officers.
Notwithstanding the foregoing, the Company and the LLC may, in their sole
discretion, discontinue or eliminate any such plans.

               (d) The Executive shall be eligible for stock option and
restricted stock award grants from time to time pursuant to the Company’s
Incentive Plan in accordance with the terms thereof. Except as noted below, all
such grants shall be at the sole discretion of the Board. Executive shall
receive a separate option agreement governing any such grants. Notwithstanding
the foregoing, the Executive shall be

 



--------------------------------------------------------------------------------



 



 3

granted annually each January a minimum of 25,000 and a maximum of 125,000
restricted stock shares in the Company, as determined within that range by the
Board, depending on the performance of the Company. The shares will vest equally
on the first, second and third anniversary of the date of grant. Annual
restricted stock grants thereafter shall be at the discretion of the Board.
Additionally, the Executive shall be granted annually each January a minimum of
50,000 and a maximum of 100,000 stock options in the Company, as determined
within that range by the Board, depending on the performance of the Company. The
options will vest equally on the first, second and third anniversary of the date
of grant. Annual stock option grants thereafter shall be at the discretion of
the Board.

               (e) The Company and the LLC will reimburse the Executive, in
accordance with its standard policies from time to time in effect, for all
out-of-pocket business expenses as may be incurred by the Executive in the
performance of his duties under this Agreement. While Executive holds the title
of Chief Executive Officer of the Company, the Company shall provide at the
Company’s cost an apartment for the Executive in Arlington, Virginia. The
Company also agrees to reimburse Executive for all costs incurred by Executive
traveling between Dallas, Texas and Arlington, Virginia for Company business.

               (f) The Executive shall be entitled to vacation time to be
credited and taken in accordance with the Company’s policy from time to time in
effect for senior executives, which in any event shall not be less than a total
of four weeks per calendar year. Such vacation time shall not be carried over
year to year, and shall not be paid out upon termination of employment, or upon
expiration of this Agreement.

               (g) The Company, at its sole cost, shall pay (i) up to $10,000
annually toward the premium of a life insurance policy with a death benefit
payable to a beneficiary designated by the Executive and (ii) up to $15,000
annually toward the premium of a disability insurance policy with a disability
benefit payable to the executive in accordance with the terms and conditions of
such disability insurance policy. The Company makes no representations or
warranties that the insurance benefits contained in the insurance policies
supplied pursuant to this section will be paid under any particular conditions,
and the Company shall not be deemed a guarantor of such benefits. Such benefits
shall be payable in accordance with the terms of the respective insurance
policy.

               (h) The Executive shall be granted a car allowance of up to
$1,000 per month.

               (i) To the fullest extent permitted by applicable law, the
Executive shall be indemnified and held harmless by the Company and the LLC
against any and all judgments, penalties, fines, amounts paid in settlement, and
other reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements) actually incurred by the Executive in connection with
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or the LLC.

 



--------------------------------------------------------------------------------



 



 4

               Indemnification under this Section 4(i) shall be in addition to,
and not in substitution of, any other indemnification by the Company or the LLC
of its officers and directors. Expenses incurred by the Executive in defending
an action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 4(i) shall be paid by the Company or the LLC, as the
case may be, in advance of the final disposition of such action, suit or
proceeding upon the Company’s or the LLC’s receipt of (x) a written affirmation
by the Executive of his good faith belief that the standard of conduct necessary
for his indemnification hereunder and under the provisions of applicable law has
been met and (y) a written undertaking by or on behalf of the Executive to repay
the amount advanced if it shall ultimately be determined by a court that the
Executive engaged in conduct, including fraud, theft, misfeasance, or
malfeasance against the Company or the LLC, which precludes indemnification
under the provisions of such applicable law. Such written undertaking in clause
(y) shall be accepted by the Company or the LLC, as the case may be, without
security therefor and without reference to the financial ability of the
Executive to make repayment thereunder. The Company and the LLC shall use
commercially reasonable efforts to maintain in effect for the Term of this
Agreement a directors’ and officers’ liability insurance policy, with a policy
limit of at least $25,000,000, subject to customary exclusions, with respect to
claims made against officers and directors of the Company or the LLC; provided,
however, the Company or the LLC, as the case may be, shall be relieved of this
obligation to maintain directors’ and officers’ liability insurance if, in the
good faith judgment of the Company or the LLC, it cannot be obtained at a
reasonable cost.

          5. Termination.

               (a) The Term will terminate immediately upon the Executive’s
death, Disability, or, upon thirty (30) days’ prior written notice by the
Company, in the case of a Determination of Disability. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A “Determination of
Disability” shall occur when a physician, reasonably satisfactory to both the
Executive and the Company and paid for by the Company or the LLC, finds that the
Executive will likely be unable to perform his duties and responsibilities under
this Agreement for the above-specified period due to a physical or mental
incapacity or impairment. Such decision shall be final and binding on the
Executive and the Company; provided that if they cannot agree as to a physician,
then each shall select and pay for a physician and these two together shall
select a third physician whose fee shall be borne equally by the Executive and
either the Company or the LLC and whose Determination of Disability shall be
binding on the Executive and the Company. Should the Executive become
incapacitated, his employment shall continue and all base and other compensation
due the Executive hereunder shall continue to be paid through the date upon
which the Executive’s employment is terminated for Disability or Determination
of Disability in accordance with this section.

               (b) The Term may be terminated by the Company upon notice to the
Executive and with or without “Cause” as defined herein.

 



--------------------------------------------------------------------------------



 



 5

               (c) The Term may be terminated by the Executive upon notice to
the Company and with or without “Good Reason” as defined herein.

          6. Severance.

               (a) If the Term is terminated by the Company for Cause,



  (i)   the Company and the LLC will pay to the Executive an aggregate amount
equal to the Executive’s accrued and unpaid base salary through the date of such
termination;     (ii)   all unvested options and restricted shares will
terminate immediately; and     (iii)   any vested options issued pursuant to the
Company’s Incentive Plan and held by the Executive at termination, will expire
ninety (90) days after the termination date.

               (b) If the Term is terminated by the Executive other than because
of death, Disability or for Good Reason,



  (i)   the Company and the LLC will pay to the Executive an aggregate amount
equal to the Executive’s accrued and unpaid base salary through the date of such
termination;     (ii)   all unvested options and restricted shares terminate
immediately; and     (iii)   any vested options issued pursuant to the Company’s
Incentive Plan and held by the Executive at termination, will expire ninety
(90) days after the termination date.

               (c) If the Term is terminated upon the Executive’s death or
Disability,



  (i)   the Company and the LLC will pay to the Executive’s estate or the
Executive, as the case may be, a lump sum payment equal to the Executive’s base
salary through the termination date, plus a pro rata portion of the Executive’s
bonus for the fiscal year in which the termination occurred;     (ii)   the
Company will make payments for one (1) year of all compensation otherwise
payable to the Executive pursuant to this Agreement, including,

 



--------------------------------------------------------------------------------



 



 6



      but not limited to, base salary, bonus and welfare benefits;     (iii)  
all of the Executive’s unvested stock options will immediately vest and such
options, along with those previously vested and unexercised, will become
exercisable for a period of one (1) year thereafter; and     (iv)   all of the
Executive’s unvested restricted stock will immediately vest and all of the
restricted stock of the Company held by the Executive shall become free from all
contractual restrictions.

               (d) Subject to Section 6(e) hereof, if the Term is terminated by
the Company without Cause or other than by reason of Executive’s death or
Disability, in addition to any other remedies available, or if the Executive
terminates the Term for Good Reason,



  (i)   the Company and the LLC shall pay the Executive a lump sum equal to two
(2) times the product of (x) the sum of (A) the Executive’s then annual base
salary and (B) the amount of the Executive’s bonus for the preceding calendar
year;     (ii)   all of the Executive’s unvested stock options will immediately
vest and such options, along with those previously vested and unexercised, will
become exercisable for a period of one (1) year thereafter;     (iii)   all of
the Executive’s unvested restricted stock will immediately vest and all of the
restricted stock of the Company held by the Executive shall become free from all
contractual restrictions; and     (iv)   the Company shall also continue in
effect the Executive’s health and dental benefits (or similar health and dental
benefits paid to senior executives) noted in Section 3(c) as follows: Upon
Executive’s termination of employment, Executive shall be eligible for continued
health insurance benefits under the federal law known as COBRA. Executive is
required to timely elect COBRA in order to receive continued health insurance
coverage under this Agreement. Upon Executive’s election of COBRA coverage and
timely payment of applicable monthly COBRA premiums, Executive will receive
health insurance coverage under COBRA up to the maximum period provided by law.
The Company will reimburse Executive of the cost of such

 



--------------------------------------------------------------------------------



 



  7

COBRA coverage until the earlier of (x) eighteen (18) months from the
termination date or (y) the date on which the Executive obtains health insurance
coverage from a subsequent employer. Executive acknowledges that if he does not
timely elect COBRA coverage he will not receive continued health insurance
benefits from the Company. Executive also acknowledges that he is responsible
for any taxes due on payments from the Company in reimbursement for COBRA
premium amounts.

               (e) Intentionally left blank.

               (f) If at any time the Term is not extended pursuant to the
proviso to Section 1 hereof as a result of the Company giving notice thereunder
that it elects to permit the term of this Agreement to expire without extension,
the Company shall be deemed to have terminated the Executive’s employment
without Cause.

               (g) As used herein, the term “Cause” means:

                    (i) the Executive’s willful and intentional failure or
refusal to perform or observe any of his material duties, responsibilities or
obligations set forth in this Agreement; provided, however, that the Company
shall not be deemed to have Cause pursuant to this clause (i) unless the Company
gives the Executive written notice that the specified conduct has occurred and
making specific reference to this Section 6(g)(i) and the Executive fails to
cure the conduct within thirty (30) days after receipt of such notice;

                    (ii) any willful and intentional act of the Executive
involving malfeasance, fraud, theft, misappropriation of funds, or embezzlement
affecting the Company or the LLC;

                    (iv) the Executive’s conviction of, or a plea of guilty or
nolo contendere to, an offense which is a felony;

                    (v) Executive’s material breach of this Agreement; or

                    (vi) Gross misconduct by Executive that is of such a serious
or substantial nature that a substantial likelihood exists that such misconduct
would injure the reputation of the Company if the Executive were to remain
employed by the Company or LLC.

Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and

 



--------------------------------------------------------------------------------



 



  8

reasonable opportunity for the Executive, together with the Executive’s counsel,
to be heard before the Board prior to such vote) of finding that in the good
faith opinion of the Board, the Executive was guilty of conduct constituting
Cause and specifying the particulars thereof in detail, including, with respect
to any termination based upon conduct described in clause (i) above that the
Executive failed to cure such conduct during the thirty-day period following the
date on which the Company gave written notice of the conduct referred to in such
clause (i). For purposes of this Agreement, no such purported termination of the
Executive’s employment shall be effective without such Notice of Termination;

               (h) As used herein, the term “Good Reason” means the occurrence
of any of the following, without the prior written consent of the Executive:

                    (i) assignment to the Executive of duties materially
inconsistent with the Executive’s positions as described in Section 2(a) hereof,
or any significant diminution in the Executive’s duties or responsibilities,
other than in connection with the termination of the Executive’s employment for
Cause, Disability or as a result of the Executive’s death or by the Executive
other than for Good Reason;

                    (ii) the failure of the Company to nominate the Executive to
the Board, removal from the Board or the failure of the Executive to be elected
to the Board;

                    (iii) any material breach of this Agreement by the Company
or the LLC which is continuing;

                    (iv) a Change in Control; provided that a Change of Control
shall only constitute Good Reason if (i) the Executive terminates this Agreement
within the twelve month period following a Change of Control, or (ii) the
Company terminates the Executive within two years following a Change of Control

provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (h)(i), (ii) or (iii) above unless the Executive gives the
Company or the LLC, as the case may be, written notice that the specified
conduct or event has occurred and the Company or the LLC fails to cure such
conduct or event within thirty (30) days of the receipt of such notice.

               (i) As used herein, the term “Change in Control” shall have the
following meaning:

                    (i) the acquisition (other than from the Company) by any
“Person” (as the term is used for purposes of Sections 13(d) or 14(d) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty (30%) percent or more of the
combined voting power of the Company’s then outstanding voting securities;

                    (ii) the individuals who were members of the Board (the
“Incumbent Board”) during the previous twelve (12) month period, cease for

 



--------------------------------------------------------------------------------



 



  9

any reason to constitute at least a majority of the Board; provided, however,
that if the election, or nomination for election by the Company’s stockholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board;

                    (iii) approval by the stockholders of the Company of
(a) merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty (50%)
percent of the combined voting power of the then outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the combined voting power of the
voting securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or

                    (iv) approval by the stockholders of the Company of any
transaction (including without limitation a “going private transaction”)
involving the Company if the stockholders of the Company, immediately before
such transaction, do not as a result of such transaction, own directly or
indirectly, more than fifty (50%) percent of the combined voting power of the
then outstanding voting securities of the corporation resulting from such
transaction in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such transaction.

             Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur pursuant to clause (i)(i) above solely because thirty (30%)
percent or more of the combined voting power of the Company’s then outstanding
securities is acquired by (a) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (b) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

               (j) The amounts required to be paid and the benefits required to
be made available to the Executive under this Section 6 are absolute. Under no
circumstances shall the Executive, upon the termination of his employment
hereunder, be required to seek alternative employment and, in the event that the
Executive does secure other employment, no compensation or other benefits
received in respect of such employment shall be set-off or in any other way
limit or reduce the obligations of the Company under this Section 6.

               (k) Excise Tax Payments.

                    (i) Gross-Up Payment. If it shall be determined that any
payment or distribution of any type to or in respect of the Executive, by the

 



--------------------------------------------------------------------------------



 



  10

Company, the LLC, or any other person, whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed by Section 4999 of
the Internal Code of 1986, as amended (the “Code”) or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes) imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.

                    (ii) Determination by Accountant.

                         (A) All computations and determinations relevant to
this Section 6(k) shall be made by a national accounting firm selected by the
Company from among the five (5) largest accounting firms in the United States
(the “Accounting Firm”) which firm may be the Company’s accountants. Such
determinations shall include whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code). In making the
initial determination hereunder as to whether a Gross-Up Payment is required the
Accounting Firm shall determine that no Gross-Up Payment is required, if the
Accounting Firm is able to conclude that no “Change of Control” has occurred
(within the meaning of Section 280G of the Code) on the basis of “substantial
authority” (within the meaning of Section 6230 of the Code) and shall provide
opinions to that effect to both the Company and the Executive. If the Accounting
Firm determines that a Gross-Up Payment is required, the Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Company and the Executive by no later than ten
(10) days following the Termination Date, if applicable, or such earlier time as
is requested by the Company or the Executive (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive and the Company with a written statement that
such Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any Excise Tax on his federal income tax return.

                         (B) If a Gross-Up Payment is determined to be payable,
it shall be paid to the Executive within twenty (20) days after the later of
(i) the Determination (and all accompanying calculations and other material
supporting the Determination) is delivered to the Company by the Accounting Firm
or (ii) the date of the event which leads to the Gross-up Payment. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive, absent manifest error.

 



--------------------------------------------------------------------------------



 



  11

                         (C) As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”), or that Gross-Up Payments will
have been made by the Company which should not have been made (“Overpayments”).
In either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such Underpayment (together with any interest and penalties
payable by the Executive as a result of such Underpayment) shall be promptly
paid by the Company to or for the benefit of the Executive.

                         (D) In the case of an Overpayment, the Executive shall,
at the direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Executive shall not in any event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that he has retained or has recovered as a refund from the
applicable taxing authorities and (ii) this provision shall be interpreted in a
manner consistent with the intent of Section 6(k)(i), which is to make the
Executive whole, on an after-tax basis, from the application of the Excise
Taxes, it being acknowledged and understood that the correction of an
Overpayment may result in the Executive repaying to the Company an amount which
is less than the Overpayment.

                         (E) The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service relating to the possible
application of the Excise Tax under Section 4999 of the Code to any of the
payments and amounts referred to herein and shall afford the Company, at its
expense, the opportunity to control the defense of such claim.

          7. Cooperation with Company. Following the termination of the
Executive’s employment for any reason, Executive shall fully cooperate with the
Company in all matters relating to the winding up of his pending work on behalf
of the Company including, but not limited to, any litigation in which the
Company is involved and the orderly transfer of any such pending work to other
employees of the Company as may be designated by the Company. The Company agrees
to reimburse the Executive for any out-of-pocket expense he incurs in performing
any work on behalf of the Company following the termination of his employment.
In addition, after the six month period following Executive’s termination of
employment, Executive will be paid a per diem at a daily rate equivalent to his
base salary at the time of termination for the time Executive spends on behalf
of the Company pursuant to this paragraph.

          8. Confidential Information.

 



--------------------------------------------------------------------------------



 



  12

               (a) The Executive acknowledges that the Company and its
subsidiaries or affiliated ventures (“Company Affiliates”) own and have
developed and compiled, and will in the future own, develop and compile, certain
Confidential Information and that during the course of his rendering services
hereunder Confidential Information will be disclosed to the Executive by the
Company Affiliates. The Executive hereby agrees that, during the Term and for a
period of three years thereafter, he will not use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company Affiliates. In particular, Executive covenants and agrees that
Executive shall not, directly or indirectly, communicate or divulge, or use for
the benefit of Executive or for any other person, or to the disadvantage of the
Company, the Confidential Information or any information in any way relating to
the Confidential Information, without prior written consent from the Company.

               (b) As used herein, the term “Confidential Information” means any
trade secrets, confidential or proprietary information, or other knowledge,
know-how, information, documents, materials, owned, developed or possessed by a
Company Affiliate pertaining to its businesses, including, but not limited to,
records, memoranda, computer files and disks, audio and video tapes, CD’s, and
property in any form containing information generally not known in the
hospitality industry, including but not limited to trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
operations, market structure, formulas, data, programs, licenses, prices, costs,
software, computer programs, innovations, discoveries, improvements, research,
developments, test results, reports, specifications, data, formats, marketing
data and business plans and strategies, customer lists, client lists and client
contact lists, agreements and other forms of documents, expansion plans,
budgets, projections, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public prior to its disclosure to the Executive, (ii) becomes generally known or
generally available to the public subsequent to its disclosure to the Executive
through no wrongful act of the Executive, (iii) is or becomes available to the
Executive from sources other than the Company Affiliates which sources are not
known to the Executive to be under any duty of confidentiality with respect
thereto or (iv) the Executive is required to disclose by applicable law or
regulation or by order of any court or federal, state or local regulatory or
administrative body (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the
Company, at the Company’s sole expense, in seeking a protective order or other
appropriate protection of such information).

               (c) Upon demand by the Company and/or upon termination of
employment with the Company for any reason, Executive shall promptly deliver to
the Company all property and materials, whether written, descriptive, or
maintained in some other form belonging to or relating to the Company, its
business affairs and those of its Affiliates, including all Confidential
Information. If Executive desires to retain copies of any forms or other
materials developed by Executive during his employment with the Company, he may
request permission to do so from the Chairman of the Board of Directors, which
permission shall not be unreasonably withheld.

               (d) The Executive agrees that during his employment

 



--------------------------------------------------------------------------------



 



  13

hereunder and for a period of twelve (12) months thereafter he will not solicit
or accept the business of, or assist any other person to solicit or accept the
business of, any persons or entities who were customers of the Company, as of,
or within one (1) year prior to, the Executive’s termination of employment, for
the purposes of providing products or services competitive with the products or
services of the Company or to cause such customers to reduce or end their
business with the Company.

               (e) The Executive agrees that during his employment hereunder and
for a period of twelve (12) months thereafter he will not solicit, raid, entice
or induce any person that then is or at any time during the twelve (12) month
period prior to the Executive’s termination was an employee of the Company
(other than a person whose employment with the Company has been terminated by
the Company), to become employed by any person, firm or corporation.

          9. Specific Performance.

               (a) The Executive acknowledges that the services to be rendered
by him hereunder are of a special, unique, extraordinary and personal character
and that the Company Affiliates would sustain irreparable harm in the event of a
violation by the Executive of Section 8 hereof. Therefore, in addition to any
other remedies available, the Company shall be entitled to specific enforcement
and/or an injunction from any court of competent jurisdiction restraining the
Executive from committing or continuing any such violation of this Agreement
without proving actual damages or posting a bond or other security. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

               (b) If any of the restrictions on activities of the Executive
contained in Section 8 hereof shall for any reason be held by a court of
competent jurisdiction to be excessively broad, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear; it
being understood that by the execution of this Agreement the parties hereto
regard such restrictions as reasonable and compatible with their respective
rights.

               (c) Notwithstanding anything in this Agreement to the contrary,
in the event that the Company fails to make any payment of any amounts or
provide any of the benefits to the Executive when due as called for under
Section 6 of this Agreement and such failure shall continue for twenty (20) days
after written notice thereof from the Executive, all restrictions on the
activities of the Executive under Section 8 hereof shall be immediately and
permanently terminated.

          10. Withholding. The parties agree that all payments to be made to the
Executive by the Company pursuant to the Agreement shall be subject to all
applicable withholding obligations of such company.

          11. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed given and received when delivered personally, four
(4) days after being mailed if sent by registered or certified mail, postage
pre-paid, or by one (1)

 



--------------------------------------------------------------------------------



 



  14

day after delivery if sent by air courier (for next-day delivery) with evidence
of receipt thereof or by facsimile with receipt confirmed by the addressee. Such
notices shall be addressed respectively:

If to the Executive, to:

Steven D. Jorns
900 Kingsbury Way
Southlake, TX 76092

If to the Company or to the LLC, to:

Interstate Hotels & Resorts, Inc.
4501 North Fairfax Drive, Suite 800
Fairfax, VA 22203
Attention: Legal Department

or to any other address of which such party may have given notice to the other
parties in the manner specified above.

          12. Miscellaneous.

               (a) This Agreement is a personal contract calling for the
provision of unique services by the Executive, and the Executive’s rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated by the Executive. The rights and obligations of the Company and the
LLC hereunder will be binding upon and run in favor of their respective
successors and assigns. The Company will not be deemed to have breached this
Agreement if any obligations of the Company to make payments to the Executive
are satisfied by the LLC.

               (b) This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to conflict of laws principles.

               (c) The headings of the various sections of this Agreement are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof.

               (d) The provisions of this Agreement which by their terms call
for performance subsequent to the expiration or termination of the Term shall
survive such expiration or termination.

               (e) The Company and the LLC shall reimburse the Executive for all
costs incurred by the Executive in any proceeding for the successful enforcement
of the terms of this Agreement, including without limitation all costs of
investigation and reasonable attorneys’ fees and expenses incurred in the
preparation of or in connection with such proceeding.

               (f) This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other prior

 



--------------------------------------------------------------------------------



 



  15

agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof (other than previously executed option
agreements, restricted stock agreements executed by the Executive and the
Company and/or the LLC, the “Grant Agreements”), all of which shall be
terminated on the Commencement Date. In addition, the parties hereto hereby
waive all rights such party may have under all other prior agreements (other
then the Grant Agreements), including without limitation, the Employment
Agreement dated August 3, 1998, as amended December 10, 1998, between the
Executive and the Company, which shall be terminated on the Commencement Date.
In addition, the parties hereto hereby waive all rights such party may have
under all other prior agreements and undertakings, both written and oral, among
the parties hereto (other than the Grant Agreements).

 



--------------------------------------------------------------------------------



 



  16

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

                      EXECUTIVE:        
 
                                      Steven D. Jorns    
 
                        COMPANY:    
 
                        INTERSTATE HOTELS & RESORTS, INC.    
 
               

      By:        

               

      Name:        

      Title:        
 
               

      LLC:        
 
                        INTERSTATE MANAGEMENT COMPANY,    

      LLC        
 
               

          By: Interstate Operating Company, L.P., a
member    
 
               

          By: Interstate Hotels & Resorts, Inc.,
        its general partner    
 
               

      By:        

               

      Name:        

      Title:        

 